DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on 11/30/2020, PROSECUTION IS HEREBY REOPENED. new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                         

After Final Amendment
The after final amendment dated 09/04/2020 is hereby entered and the claim amendments addressed in the rejections below.
Response to Arguments & Withdrawal of Finality
The rejections put forth in the Final Rejection dated 07/07/2020 and discussed in the Advisory Action dated 09/17/2020 are modified below. Hence, the finality of the rejections is hereby withdrawn 
At page 3, ll. 3-8 of the Brief, Applicant suggests that the rejection is improper because Parnin provides greater description of its embodiment wherein an auxiliary oil pump is driven by a fan rotor rather than the embodiment cited in the rejection wherein the auxiliary pump is electrically driven.  While Parnin focuses on the former embodiment, the latter is still disclosed as a viable alternative and is fairly taught by the reference.
Continuing at page 3 of the Brief, Applicant points out that Zamalis devotes much of its description to providing auxiliary lubrication to its turbine rather than a compressor.  While this may be true for Zamalis, Parnin teaches that not only a turbine but also the fan rotor of a gas turbine engine may require auxiliary lubrication (see col. 2, ll. 45-55).
Applicant concludes at page 4 of the Brief by suggesting that because the auxiliary oil pump of Parnin nay be driven by the fan shaft, it would not benefit from the teachings of Zamalis.  However, Applicant addresses but on embodiment of Parnin’s invention wherein the auxiliary oil pump if shaft-driven.  Parnin also discloses an alternate embodiment wherein the auxiliary oil pump is electrically driven (see col. 3, ll. 28-30).  Rather than suggesting that the operation of this embodiment has no concerns, Parnin is simply silent regarding the control of the electrically driven pump.  Zamalis teaches the details of controlling such an electrically driven auxiliary oil pump.

  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: main oil supply system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vertically higher" in claim 1 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a relative term, in order for the meaning to be understood reference must be made to some standard or other known value.  In this case, there is nothing that is identified as being “lower” or at some origin from which a frame of reference may be constructed.
Claim limitation “main oil supply system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, “main oil supply system” is understood to include main oil supply pump 101 (see para. 37), but it is unclear what other components are required in the “system”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,230,974 to Parnin in view of US Pat. No. 6,481,978 to Zamalis et al and in further view of US Pat. No. 8,978,829 to McCune.
Regarding claim 1, Parnin teaches a gas turbine engine (10) comprising: a turbine (16, 24), a rotor (12, 20), a main oil supply system (including pump 66) for supplying oil to components within rotor assembly (col. 2, ll. 45-55), and an auxiliary oil supply system (including pump 44); and said auxiliary oil supply system including a sensor (108) for sensing an engine condition, an auxiliary oil pump (44), and a main supply sensor (108) for sensing operation of said main oil supply system (col. 5, ll. 4-15), and supplies oil from said auxiliary oil pump to the rotor assembly when a determination is made that inadequate oil is being supplied from said main oil supply system based upon information from said main supply sensor (col. 5, ll. 4-15), wherein said gear reduction is surrounded by an oil gutter (56) to scavenge oil and direct it to an auxiliary oil tank (58) (see Fig. 2), wherein said auxiliary oil tank has an overflow conduit that allows excess oil to fall to the bottom of said bearing compartment (at sump 48, see Fig. 2).
While Parnin teaches an embodiment wherein the auxiliary oil pump is driven by a fan rotor, but also teaches an embodiment wherein the auxiliary oil pump is electrically driven (col. 3, ll. 28-30).
Parnin fails to teach that said sensor is a rotation sensor, or said control being programmed to supply oil from said auxiliary oil pump to the rotor assembly when the rotation sensor senses the component is rotating, or that said auxiliary oil tank has a tube with holes at a vertically higher location thereon, such that oil may be drawn from said auxiliary oil tank when it is full or under negative gravity conditions.
Zamalis teaches a turbine system (20) comprising: a rotor (26), a main oil supply system (including pump 40) for supplying oil to components within rotor assembly (col. 4, ll. 17-31), and an auxiliary oil supply system (including pump 44); and said auxiliary oil supply system including a rotation sensor (50) for sensing rotation of a component that will rotate with said rotor, a control (52), an auxiliary oil pump (42), and a main supply sensor (“pressure sensor” at col. 4, lines 31-37, see col. 4, ll. 11-37) for sensing operation of said main oil supply system, said control being programmed to supply oil from said auxiliary oil pump to the rotor assembly when the rotation sensor senses the component is rotating (col. 4, ll. 49-58), and a determination is made that inadequate oil is being supplied from said main oil supply system based upon information from said main supply sensor (col. 4, ll. 11-37).
Both Parnin and Zamalis are directed towards solving the same problem: providing additional lubrication to a rotor when a primary means of lubrication is insufficient (Zamalis col. 4, ll. 65 - col. 5, ll. 5, Parnin col. 2, ll. 45-55).  While Parnin discusses an embodiment wherein the auxiliary pump providing the additional lubrication is driven by a fan rotor, it also teaches an alternative embodiment wherein the auxiliary pump is electrically driven (col. 3, ll. 28-30).  Parnin is silent, however as to how the electrically driven pump will determine that the fan rotor is rotating and therefore requires lubrication (col. 1, ll. 60-62).  Zamalis teaches a lubrication system which performs the same function as that of Parnin, i.e. providing additional lubrication through an auxiliary oil pump, while utilizing a rotation sensor to 
McCune teaches an oil tank with a tube with holes at a vertically higher location thereon, such that oil may be drawn from said auxiliary oil tank when it is full or under negative gravity conditions (Fig. 2, col. 4, ll. 41-55, col. 5, ll. 7-14).
McCune teaches that turbomachine components require a constant supply of lubricating fluid, even when occasionally operating in negative gravity or “g-force” conditions (col. 1, ll. 20-22).  McCune goes on to teach that during negative gravity conditions, the lubricating fluid will rise to a vertical top location within its container (col. 5, ll. 7-14) and by providing outlets (from the lubricating fluid container) at a vertical top of the container, the fluid drawn from the container in negative gravity conditions is primarily (lubricating) oil (col. 5, ll. 48-51), thereby ensuring that lubricating oil is provided to the turbomachine components during negative gravity conditions (col. 1, ll. 26-34).  Parnin also teaches that negative gravity conditions may deprive turbine components of lubrication (col. 1, ll. 35-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the oil system of Parnin as modified by Zamalis by providing a tube with holes at a vertically higher location as taught by McCune for the purpose of providing oil during negative gravity conditions (McCune col. 4, ll. 41-55, col. 5, ll. 7-14, ll. 48-51, col. 1, ll. 26-34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747